The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 2Q EPS OF Provides Second Half Guidance Charlotte, NC (August 19, 2010) – The Cato Corporation (NYSE: CATO) today reported net income of $16.0 million or $.54 per diluted share for the second quarter ended July 31, 2010, compared to net income of $16.7 million or $.56 per diluted share for the second quarter ended August 1, 2009. Net income decreased 4% and earnings per diluted share decreased 4% from last year. Sales for the second quarter were $231.9 million, a 3% increase over sales of $225.4 million last year. Second quarter comparable store sales increased 2%. For the six months ended July 31, 2010, the Company earned net income of $43.1 million or $1.46 per diluted share, compared with net income of $35.5 million or $1.20 per diluted share for the six months ended August 1, 2009, an increase of 21% in net income and 22% in earnings per diluted share. Sales for the first half were $491.6 million, a 6% increase over the prior year’s first half sales of $463.4 million. Comparable store sales for the first half increased 5%. “We experienced good same-store sales in the second quarter and continued to control our inventory well,” stated John Cato, Chairman, President, and Chief Executive Officer. “Even with better than expected sales year-to-date, we continue to believe much uncertainty exists as we look forward. We are maintaining our original guidance for the second half of the year and we continue to manage our business tightly.” 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 (704) 554-8510 5 Second quarter gross margin was 38.3% compared to 36.3% last year due primarily to lower markdowns.
